Citation Nr: 0816667	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT), claimed as due to exposure to Agent Orange.



WITNESSES AT HEARING ON APPEAL

The veteran and P. DeG., his sister



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
March 1967 through October 1969, including a tour of duty in 
the Republic of Vietnam lasting one year, one month, and two 
days. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for porphyria cutanea 
tarda (PCT), due to exposure to herbicides, including Agent 
Orange.  In June 2007, the veteran testified at a Travel 
Board hearing at the RO (via videoconference with the VA 
Medical Center in Albany) before the undersigned Veterans Law 
Judge.  



FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange during his service in the Republic of Vietnam.

2.  The competent evidence of record is at least in 
approximate balance as to whether that the veteran has 
porphyria cutanea tarda which is related to his exposure to 
Agent Orange in service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, he has 
porphyria cutanea tarda which was incurred as a result of 
exposure to Agent Orange during his active military service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Given the fully favorable decision contained 
herein, the Board finds that discussion of the VCAA notice 
provided to the veteran is unnecessary, since any deficiency 
in the timing or content of such notice would constitute 
harmless error.  To whatever extent the decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds that, given the favorable 
decision herein, the RO will address any applicable 
downstream issues when effectuating the award.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran essentially contends that he has PCT which was 
caused by his exposure to Agent Orange during service.  
Because the veteran served in Vietnam during the period 
specified by law, he is presumed to have been exposed during 
such service to one or more herbicide agents (e.g., Agent 
Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307(a)(6)(iii).

The pertinent VA regulation provides that service connection 
may be granted, on a presumptive basis, if the veteran was 
exposed to a herbicide agent in service and has PCT which was 
manifested to a degree of 10 percent or more within one year 
after the last date on which the veteran underwent such 
exposure.  38 C.F.R. §§ 3.307(a), 3.309(e). 

As noted in the Introduction, above, the veteran was 
separated from active military service in October 1969.  The 
service department has documented service in the Republic of 
Vietnam from September 1968 to September 1969.

Service medical records show that in July 1969 the veteran was 
treated for a "heat rash" on the neck which did not respond to 
medication.  In August 1969 he was treated for sores and 
ulcerations on the right foot, which persisted despite treatment 
and developed into blisters.  

Post-service medical records show that in August 2003 the veteran 
was diagnosed with PCT, and was referred to a dermatologist.  In 
a May 2004 letter, the veteran's private dermatologist, Dr. K., 
reported that the veteran's laboratory evaluation showed elevated 
porphyrin levels, and that a skin biopsy was consistent with PCT.  
Dr. K. opined that the veteran's exposure to Agent Orange in 
Veteran "may have caused some degree of liver damage and 
dysfunction of his liver enzymes such that his susceptibility to 
[PCT] was increased".  

In June 2007, the veteran testified at his Travel Board hearing 
that "right after" he was discharged from service he went to 
his old family doctor, Dr. H, for something that looked like a 
water blisters, and that Dr. H popped the blisters and they went 
away.  He said the blisters continued to recur, in larger sizes 
and in such numbers that he had to wear gloves when he went out, 
and he would just pop them on his own when they arose.  He 
further stated that he had been diagnosed with PCT in 2003 and 
underwent treatment by a dermatologist at that time, but was not 
receiving treatment or having any problems due to PCT at the time 
of the hearing.  He testified that his dermatologist had advised 
him to stop taking medication for his PCT symptoms when the 
conditions resolved.  His sister testified that Dr. H had passed 
away years ago and there would be no way to obtain his patient 
records.

In December 2007 the Board requested a clarifying medical opinion 
from Veterans Health Administration (VHA).  In February 2008, a 
VA dermatologist reviewed the claims folder and drafted a 
memorandum in which he responded to each of the Board's 
inquiries.  The VA dermatologist provided rationale to support 
this opinion and, in addition, addressed the private 
dermatologist's May 2004 opinion.  In his opinion, the VA 
dermatologist indicated that the veteran does currently have PCT, 
which is a chronic condition, and opined that it is "at least as 
likely as not" that the veteran's diagnosis of PCT in August 
2003 was related to his presumed Agent Orange exposure in 
service.  

In May 2008, pursuant to 38 C.F.R. § 20.903(a), the Board 
forwarded a copy of the VHA medical opinion to the veteran.  
Received from the veteran in May 2008 was the Medical Opinion 
Response Form, indicating that he had no further argument or 
evidence to submit, and that VA should proceed with the 
adjudication of his appeal.  

Thus, it is clear from the evidence of record that the 
veteran has PCT, which the VA dermatologist indicated is a 
chronic condition.  The VA dermatologist also opined that the 
veteran's PCT developed in service due to exposure to Agent 
Orange.  The veteran's private dermatologist opined that his 
exposure to Agent Orange "may have caused some degree of 
liver damage and dysfunction of his liver enzymes such that 
his susceptibility to [PCT] was increased".  A review of the 
record shows that there is no competent medical evidence 
which is against the veteran's claim, or contrary to the VA 
and private physicians' opinions cited above.  Although the 
documentary record does not pinpoint the onset of the 
condition within one year of the veteran's departure from 
Vietnam, he has testified under oath before the undersigned, 
with the support of his sister, that the skin disorder began 
"right after" he left service, and the service department 
reports show that he was separated within a month after 
leaving Vietnam.

When all of the evidence is assembled, the Board must decide 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After 
reviewing the entire record, including the VHA opinion to the 
effect that it is at least as likely as not that the 
veteran's PCT is related to his presumed Agent Orange 
exposure in service, we find that the evidence of record is 
at least in relative equipoise, and, therefore, service 
connection for PCT is warranted.


ORDER

Service connection for porphyria cutanea tarda is granted.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


